569 So. 2d 518 (1990)
Joseph GARRAHAN, Appellant/Cross Appellee,
v.
SEA RAY BOATS, INC., Appellee/Cross Appellant.
No. 89-2578.
District Court of Appeal of Florida, Fourth District.
October 31, 1990.
Rehearing Denied December 4, 1990.
Thomas E. Kingcade of Thomas E. Kingcade, P.A., West Palm Beach, for appellant/cross appellee.
Ronald Fitzgerald and Anuraag H. Singhal of Fleming, O'Bryan & Fleming, Fort Lauderdale, for appellee/cross appellant.
PER CURIAM.
A directed verdict for the defendant at the close of evidence is proper only when *519 the evidence, viewed in a light most favorable to the plaintiff, shows that a jury could not reasonably differ as to the existence of any material fact and that the defendant is entitled to judgment as a matter of law. On appellate review, a directed verdict should be affirmed if, in viewing the evidence in a light most favorable to the non-moving party, it appears that the trier of fact could not have reasonably differed as to the establishment of material facts. It is reversible error to direct a verdict where there is some substantial evidence tending to prove the plaintiff's case. Plotch v. Gregory, 463 So. 2d 432 (Fla. 4th DCA 1985).
We reverse the trial court's decision to grant a directed verdict in favor of the defendant on Counts I, II, III and V. After reviewing the evidence in the record, we have concluded that there was some substantial evidence supporting these counts of the complaint. We affirm the entry of a directed verdict in favor of the plaintiff on Count IV.
AFFIRMED IN PART AND REVERSED IN PART.
DELL, WALDEN and GUNTHER, JJ., concur.